[Letterhead of Tutor Perini Corporation] October 11, 2012 Submitted by electronic transmission Mr. John Cash Accounting Branch Chief United States Securities and Exchange Commission treet NE Washington, DC 20549 Re: Tutor Perini Corporation Form 10-K for the fiscal year ended December 31, 2011 Filed March 2, 2012 Form 10-Q for the quarterly period ended June 30, 2012 Filed August 7, 2012 File No. 1-6314 Dear Mr. Cash: This letter is in response to your letter dated September 20, 2012 providing further comments on our previous response letter dated September 4, 2012.We have set forth below the comments contained in your September 20, 2012 letter followed by our responses. Comment: Form 10-K for the fiscal year ended December 31, 2011 Critical Accounting Policies, page 34 Method of Accounting for Contracts, page 35 1. We note your response to our prior comments one and two. However, it continues to be unclear to us why you believe you are not required to disclosure the aggregate impact of changes in your contract estimates as well as the gross amounts of favorable and unfavorable adjustments and why such information would not provide material information to your investors. Please explain further and tell us more specifically what consideration you have given to Release No. 33-8350 and ASC 250-10-50-4. While we note that you have diverse contracts including fixed price and cost plus contracts, it appears that disclosure could be made based on the contract type. In addition, please further explain why it may not be practicable for you to obtain this information. 1 Response: In response to the Staff’s comment, we specifically analyzed ASC 250-10-50-4.We note that ASC 250-10-50-4 requires disclosure of the quantitative effect on the Company’s results of operations in the current period for changes in estimates that affect several future periods or those that materially affect the current period.ASC 250-10-50-4 and the glossary in ASC 250-10-20 provide examples of changes in estimates to be considered for disclosure, including uncollectible receivables, inventory obsolescence, service lives and salvage values of depreciable assets, and warranty obligations.We believe that the disclosure requirements for the effect of changes in estimates on construction contracts are more specifically defined in ASC 605-35, Revenue Recognition, Construction-Type and Production-Type Contracts, which addresses revisions of contract estimates, referringto the underlying disclosure in ASC 250-10-50-4, and provides interpretive examples specific to the construction industry. ASC 605-35 is entirely focused on the accounting considerations and disclosure requirements for individual construction contracts.We note that no reference is made to an aggregated disclosure or analysis of the effect of changes in contract estimates.ASC 605-35-25 requires the revenue measurement and recognition principles to be applied to individual profit centers.According to ASC 605-35-20, a profit center is defined as “the unit for the accumulation of revenues and costs and the measurement of income.For business entities engaged in the performance of contracts, the profit center for accounting purposes is usually a single contract.”Consistent with this definition, we have evaluated the substantial majority of our contracts to be separate profit centers with each generally possessing a unique set of facts and circumstances that must be separately considered each period when concluding on measurements of projected revenue, cost, profit and progress toward completion. Within the context of a single contract being synonymous with the profit center at which the revenue measurement and recognition principles are to be applied, ASC 605-35-25-85 describes revisions of estimates at the individual contract level rather than groups of contracts.We note that ASC 605-35-25-86 states that revisions in estimates discussed in ASC 605-35-25-85 are changes in accounting estimates, as defined in ASC 250.Disclosure requirements for revised estimates are defined in ASC 605-35-50-9 to be limited to the effect of revisions that are material. The implementation guidance contained in ASC 605-35-55-2 through paragraph 10 provides an example of the appropriate level of disclosure for the effects of changes in contract estimates.We note that the example refers to a company with multiple projects however the evaluation and disclosure of the change in estimate was made at the individual contract level.Paragraph 9 of this implementation guidance reaffirms that ASC 250-10-50-4 requires disclosure of the effect of significant revisions of estimates if the effect is material. Based on the examples cited in ASC 250-10-50-4, we interpret this topic to require aggregate disclosure of the quantitative impact of a change in estimate that affects a homogeneous population (e.g. useful lives and salvage values for depreciable assets), which would provide meaningful information for investors based on the relative comparability of activities within those populations.In contrast, we believe ASC 250-10-50-4 and ASC 605-35 require material changes in contract estimates to be disclosed at the unit of account level, the individual contract, due to the unique facts and circumstances that drive changes on each contract.We believe that ASC 605-35 provides valuable interpretive guidance for the application of ASC 250-10-50-4 by companies with contracts subject to ASC 605-35.The implementation guidance referred to above illustrates that a clear, meaningful disclosure of the impact of changes in contract estimates and their potential future impact on results of operations should be made at the contract level, enabling registrants to provide project specific discussion of the factors that drove the change in estimate. 2 Given the frequency of changes in contract estimates, most of which are immaterial at the individual contract level, an aggregated disclosure of the impact on our results of operations or of total gross favorable and unfavorable changes in contract estimates, whether provided by contract type, by type of change in estimate, or otherwise, would inevitably lead to a summarization of facts and circumstances that we believe would overshadow a clear, meaningful disclosure of the impact of material changes in estimates on our current or future results of operations.Disclosure of material changes in estimates at the individual contract level, as illustrated in ASC 605-35-55, enables us to provide investors with a clear discussion of the circumstances leading to the material change in estimate such as the status of the project (i.e. ramp up or nearing substantial completion) as well as a more clear discussion of the potential future impact of the change on our results of operations. We also analyzed Release 33-8350, specifically section V which considers disclosure of critical accounting estimates.We note that in preparation of the disclosures, companies should consider whether the nature of estimates or assumptions is material due to the levels of subjectivity and judgment necessary to account for highly uncertain matters or the susceptibility of such matters to change and whether the impact of the estimates on financial condition of operating performance is material.The disclosure should address factors in arriving at an estimate, how accurate the estimate has been in the past and whether the estimate is reasonably likely to change in the future.The Release provides suggestions on the overall approach to MD&A disclosures and advises that MD&A should i) be a discussion and analysis of a company’s business as seen through the eyes of those who manage the business; ii) eliminate information that does not promote understanding of a company’s results of operations; and iii) focus on materiality and known trends and uncertainties impacting future results of operations and financial condition.Finally, this section also states that companies should provide quantitative and qualitative disclosure when quantitative information is reasonably available and will provide material information for investors. We believe that Release 33-8350 requires us to evaluate the appropriate level of disclosure based on the nature and materiality of the changes in estimate, the process by which management evaluates these changes and the ultimate insight provided to investors in the disclosure.Consistent with our analysis of ASC 250-10-50-4 above, we believe that the requirement to disclose to investors the key factors that drove the change in estimate and whether the estimate is reasonably likely to change in the future is most meaningfully provided at the individual contract level.We believe that a quantitative disclosure of total gross favorable and unfavorable changes in contract estimates would not provide meaningful insight to the impact of those changes on the current or future results of operations.To illustrate this point, please consider the following example which shows the results of a potential gross favorable and unfavorable quantitative disclosure vs. the impact on the current or future results of operations for 4 contracts that experienced changes in estimates and contract scope at different stages of progress (dollars in thousands): 3 Contract A Contract B Contract C Contract D Total Before Change in Estimate Estimated Revenue at Completion $ Estimated Costs at Completion ) Estimated Profit at Completion Costs incurred to date $ Percentage Complete 30
